  Case 1:19-cr-00057-LO Document 222 Filed 11/06/19 Page 1 of 3 PageID# 1016




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                                                                        FILtD
                                                                                    IN OPCN COUPT
                                       Alexandria Division


UNITED STATES OF AMERICA                         )                                  NOV-6
                                                 )
                      V.                         ) No. l:I9-cr-57(LO)        CLF-

                                                 )
RICHARD PAK,                                     )
                                                 )
       Defendant.                                )

                                 CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

     From in or about 2010, and continuing thereafter until in or about May 9, 2019, in Fairfax

County, Virginia, in the Eastern District of Virginia, the defendant, RICHARD PAK,did

unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree with each

other and with other persons, both known and unknown to the grand jury, to commit the

following offenses:

       (1) to unlawfully, knowingly, and intentionally distribute 500 grams or more of a

mixture and substance containing of a detectable amount of cocaine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(1) and (2);

       (2) to unlawfully, knowingly, and intentionally distribute 100 kilograms or more of

marijuana, a Schedule I controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and (2);
Case 1:19-cr-00057-LO Document 222 Filed 11/06/19 Page 2 of 3 PageID# 1017
Case 1:19-cr-00057-LO Document 222 Filed 11/06/19 Page 3 of 3 PageID# 1018
